IN THE COURT OF APPEALS OF IOWA

                                 No. 14-1924
                            Filed August 19, 2015


MENARD, INC. and ZURICH INS. CO.,
    Plaintiff-Appellants,

vs.

KENNETH FENTON,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      An employer appeals a district court order affirming the decision of the

worker’s compensation commissioner. AFFIRMED.



      Charles A. Blades of Scheldrup Blades Schrock Smith P.C., Cedar

Rapids, for appellant.

      Nicholas W. Platt of Hopkins & Huebner, P.C., Des Moines, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                            2


VAITHESWARAN, J.

       Thirty-eight-year-old Kenneth Fenton sustained a back injury in November

2010 while working as an operator on an assembly line at Menard, Inc. A deputy

commissioner determined Fenton experienced “a 50 percent loss of earning

capacity or industrial disability.”     The deputy awarded him permanent partial

disability benefits.   The commissioner affirmed the arbitration decision and

adopted it in full.

       Menard, Inc. and its insurance carrier, Zurich American Insurance

Company (“Menard”), sought judicial review of the agency decision. The district

court affirmed.

       On appeal, Menard contends the fifty percent industrial disability

determination is not supported by substantial evidence and is an irrational,

illogical, and wholly unjustifiable application of law to fact.   See Iowa Code

§ 17A.19(10)(f), (m) (2013).     Menard specifically asserts “[t]he commissioner

failed to compare the condition of the Claimant’s low back before the work injury

with the condition of his low back after having undergone surgery” or his earning

capacity before and after the injury.

       To the contrary, the deputy commissioner summarized Fenton’s medical

history, including his back problems, and found “no evidence [Fenton] had any

permanent impairment prior to this 2010 injury.”          The deputy’s finding is

supported by substantial evidence. See Holdings v. Allen, No. 12-0388, 2012
WL 4900464, at *6-7 (Iowa Ct. App. Oct. 12, 2012) (finding substantial evidence

supported commissioner’s award of fifty-percent industrial disability to a thirty-

eight year-old claimant who sustained an injury to the discs in his spinal cord);
                                              3

Fitzpatrick v. Square D, No. 08-0945, 2009 WL 779045, at *4-5 (Iowa Ct. App.

Mar. 26, 2009) (finding substantial evidence to support deputy commissioner’s

finding that the claimant “had a long history of back problems preceding her work

injury”).

        The deputy also enumerated Fenton’s earnings in the year of his injury

and in ensuing years. The deputy found Fenton had been moved to a “floater”

job, which “was not a permanent position at the time of the hearing.” Again,

these findings are supported by substantial evidence.

        No useful purpose would be served by summarizing the evidence. See

Arndt v. City of Le Claire, 728 N.W.2d 389, 394-95 (Iowa 2007) (stating it is the

commissioner’s duty, not ours, to “determine the credibility of the witnesses,

weigh the evidence, and decide the facts in issue.”); Terwilliger v. Snap-On Tools

Corp., 529 N.W.2d 267, 272 (Iowa 1995) (noting reviewing courts are not to

apply “scrutinizing analysis” to the commissioner’s findings).          Having found

substantial evidentiary support for the commissioner’s key determinations, we

also conclude the commissioner’s application of law to fact was not irrational,

illogical, or wholly unjustifiable.

        Like   the   district   court,   we   affirm   the   commissioner’s   workers’

compensation decision in favor of Fenton.

        AFFIRMED.